Citation Nr: 1027543	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis B.

4.  Entitlement to service connection for hepatitis B, to include 
as due to herbicide exposure.

5.  Entitlement to an increased rating in excess of 40 percent 
for the service-connected radiculopathy and lumbar pain 
associated with congenital lumbar spine disorder.  

6.  Entitlement to a compensable rating for the service-connected 
dermatitis.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the RO.

In August 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  

In March 2010, the Veteran also testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript of 
these hearings is of record.  

In May 2010, the Veteran submitted pertinent medical evidence, by 
way of a May 2010 statement from his therapist, an April 2010 
buddy statement, and lay statements directly to the Board, along 
with a written statement waiving initial review of this evidence 
by the RO.

The issue of entitlement to an earlier effective date for 
an increased rating in excess of 40 percent for the 
service-connected radiculopathy and lumbar pain associated 
with congenital lumbar spine disorder has been raised by 
the record, as indicated from the December 2009 VA Form 9, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers 
it to the AOJ for appropriate action.  

The issues of service connection for PTSD and hepatitis B; an 
increased rating for the service-connected radiculopathy and 
lumbar pain and dermatitis, and TDIU rating are addressed in the 
REMAND portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied 
in a February 2002 rating decision, and he did not timely appeal 
from this decision.  

2.  The evidence received since the February 2002 rating decision 
is new and raises a reasonable possibility of substantiating the 
Veteran's claim.  

3.  The Veteran's claim for service connection for hepatitis B 
was denied in a February 2002 rating decision, and he did not 
timely appeal from this decision.  

4.  The evidence received since the February 2002 rating decision 
is new and raises a reasonable possibility of substantiating the 
Veteran's claim.    



CONCLUSIONS OF LAW

1.  New and material evidence had been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for hepatitis B.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of 
service connection for PTSD and hepatitis B and remands it for 
further development.  As such, no discussion of VA's duties to 
notify and assist is necessary at this time. 
 
The RO initially denied the Veteran's claims of entitlement to 
service connection for PTSD and hepatitis B in a February 2002 
rating decision on the basis that the hepatitis B was not 
incurred in or related to service and that there was no stressor 
verified for PTSD nor a diagnosis pursuant to the DSM-IV 
criteria.  He was notified of this decision by means of a letter 
dated in March 2002, but did not timely appeal the determination, 
which became final.  38 U.S.C.A. § 7105 (2009). 
 
Following notification of an initial review and adverse 
determination by the RO, a Form 9 must be filed within 60 days of 
the statement of the case or the remainder of one year period 
from the date of notification of the rating decision thereof; 
otherwise, the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 
(2009).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

The Veteran sought to reopen his claim of entitlement to service 
connection for PTSD and hepatitis B in February 2004.  The 
evidence now includes additional private and VA treatment 
records; VA examinations, articles, buddy statements, the 
Veteran's oral testimony; and written statements in support of 
his claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's PTSD and hepatitis B were incurred in or 
aggravated by service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability and 
its origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claims.  As such, 
it is considered new and material and the claims are reopened.  

However, the adjudication of the Veteran's claims does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this extent 
is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the 
claim of service connection for hepatitis B, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.





REMAND

The Veteran testified that his back disability has worsened since 
his September 2009 VA examination, as indicated on page 5 of the 
hearing transcript.  

The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability since the last examination.  See VAOPGCPREC 11-95 
(April 7, 1995).   

The Veteran also asserts that his hepatitis B is the result of 
service, to include as due to Agent Orange exposure, as indicated 
on page 8 of the DRO hearing transcript.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements may also be sufficient to establish a medical 
diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  

However, the Veteran has not been afforded a VA examination to 
determine the nature and etiology of the claimed hepatitis B.   

The Veteran also testified that he experiences flare-ups of his 
skin condition, as indicated on pages 28 to 30 of the hearing 
transcript.  

At the time of the VA examination in September 2009, the examiner 
found no skin lesions or disease.  Therefore, the Board finds 
that a remand for a new VA examination during a flare-up, if 
possible, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA 
undertakes to provide the Veteran with an examination, it must 
insure that the examination is adequate); Ardison v. Brown, 6 
Vet. App. 405 (1994) (holding that when evidence reflects that a 
disability has a history of remission and recurrence, the duty to 
assist requires that any examination be given during an active 
stage of the condition); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate).

The agency of original jurisdiction should be mindful of the fact 
that, while the applicable rating criteria for skin disorders 
found at 38 C.F.R. § 4.118 were amended in August 2002 (see 67 
Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 
(see 73 Fed. Reg. 54708 (September 23, 2008)), the October 2008 
revisions are only applicable to claims received on or after 
October 23, 2008.  Therefore, since the Veteran filed his claim 
in February 2004, only the post-2002 and pre-October 2008 version 
of the schedular criteria is applicable.

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 
3.304(f) in that "[i]f a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor."  38 C.F.R. § 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements 
primarily during wartime, the veteran should be afforded VA 
examiner to determine whether he has a confirmed diagnosis of 
PTSD and whether the VA examiner finds it is related to the 
identified stressors.  

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  For example, the Veteran has medical records from VA in 
Richmond and Beckley that are not associated with the claims 
file, as indicated on page 5 of the hearing transcript.  He also 
has private medical records from Dr. Rackelberg, Dr. Chickley, 
Dr. Cundiff and Dr. Byrd, as indicated on page 13 of the DRO 
hearing transcript.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the record reflects that the Veteran has been receiving 
Social Security Administration (SSA) disability benefits for his 
back since October 2002, as indicated on page 14 of the DRO 
hearing transcript and the SSA award letter.  

Although an attempt to obtain these records was made to no avail 
(i.e., no records available); an address was provided in the SSA 
award letter that was not utilized by the RO.  SSA records must, 
if possible, be obtained before a decision on the claims can be 
made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

The Veteran also seeks a TDIU rating in this case.  As the claims 
for service connection and increased rating could affect 
adjudication of his claim for a TDIU rating, the Board finds that 
a decision at this time would be premature.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are 'inextricably intertwined' when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:
1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records 
referable to treatment of the Veteran by VA 
(i.e., Richmond and Beckley) and any other 
pertinent health care provider (i.e., Dr. 
Rackelberg, Dr. Chickley, Dr. Cundiff and 
Dr. Byrd).  All records and/or responses 
received should be associated with the 
claims folder.  
If any VA or private records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

2.  The RO should take all indicated action 
to contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation must 
be made to that effect.  

3.  Then, the Veteran should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
low back disability, including any 
neurological manifestations.  

The claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the following 
questions:

(a)  Is there unfavorable ankylosis of the 
entire thoracolumbar spine?

(b)  Is there unfavorable ankylosis of the 
entire spine?

(c)  Are there any incapacitating episodes?  
If so, what is the total duration?

(d)  Is there functional loss due to pain, 
weakness, excess fatigability, or 
incoordination?

(e)  Is there incomplete paralysis of the 
lower extremities.  If so, is it mild, 
moderate, moderately severe, or severe with 
marked muscular atrophy?

(f)  Is there complete paralysis (i.e., the 
foot dangles and drops, no active movement 
possible of muscles below the knee, flexion 
of knee weakened or very rarely lost).

The examiner should also address the impact 
of the Veteran's service-connected low back 
disability on his ability to work 
(regardless of his age).  

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  The Veteran also should be scheduled 
for a VA examination to determine the 
current severity of his service-connected 
skin disability to include during a period 
of flare-up.

The claims file, including a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and clinical findings should be reported in 
detail.

The examiner must provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his dermatitis.  In addition to any other 
information provided pursuant to the 
examination worksheet, the examiner must 
provide an opinion as to whether the 
dermatitis covers 5 to 20 percent of the 
Veteran's entire body or 5 to 20 percent of 
exposed areas affected; whether it covers 
20 to 40 percent of entire body or 20 to 40 
percent of exposed areas affected; or 
whether it covers more than 40 percent of 
the Veteran's entire body or more than 40 
percent of exposed areas affected.

The examiner must also address whether the 
disorder has required systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs for any duration in 
any of the 12-month periods.

If so, the examiner must provide the total 
duration of any such treatment, and of said 
duration totaled more than six weeks, the 
examiner must state whether the treatment 
was constant or near-constant in any of the 
12-month periods.

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

5.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability, to include PTSD, found to be 
present.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the stressor(s) underlying 
the diagnosis.  

The claims file, including a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and clinical findings should be reported in 
detail.  

Based on a review of the claims file and 
the clinical findings on examination, the 
examiner is requested to offer an opinion 
as to the following:

(a)	Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)	If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)	Whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that PTSD is due to the 
Veteran's alleged in-service 
stressor(s).

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

6.  The RO should then schedule the Veteran 
for a VA examination in order to determine 
the nature and likely etiology of the 
claimed hepatitis B.

The claims file, including a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and clinical findings should be reported in 
detail.  

Based on a full review of the record, the 
examiner(s) should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's hepatitis B is related 
to his military service, to include Agent 
Orange exposure.

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

7.  The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of his claims.

8.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims in light of all 
evidence of record.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and should be 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


